OFFICE   OF THE AlTORNEY   GENERAL    OF TEXAS
                     AUSTIN




Honorable B4soom Gil44
Co3inlasioner, General Land ofrioe
huetin, Terse

Dear &f-r.
         Giles:




                               959, st 8rQ? o'alook
                               d 4b mppliaatlon ir4m
                               s4 an 4114 ad area or
                                         & od Faith
                                         thir cerise
                                        the 84~44 are8
                  ute, whiah application bore the
                   r ths county Surveyor or Dural
                   fylng th4t the same wa4 filed   for
                    Ecnsh. day or Septeabor, 1959, at


              *,*Slnae the rtghta of the C&m& ?a'aith
     Olslmant  and the Appliaant depend on t$4 tiPI
     of rlllng Ln two wi~dely clsparated o~ZL44 ob-
     aerrlrq3 dimerent 4rri44 hour4, your ripinion
     la rcqaeetsd OA the r4zlarpingtquestfoarw
                                                            705




Eon. Bascom Cllea, Page g




            You   then   ask   the following queationt
             "Under the teznlsOf House Bill 9, does
        an applioantwho rib0   in the orriae or tha
        County Surveyor at I:30 o*41ook A.M. September
        30, 1939, bars priority 0~4r a Clod Faith
        Chinaant who filed In the General Land Oifi44
        at St07 o*aloak A. M. September 20, 19391'
            %ated in another way, you ask us whioh of the
above   referred to filings shall be consideredprior.
Slnoe, tier Xoaae Bill 9, it 16 necessary to determine
whloh tiling ia prior before the respeptlvs rightr  or
the applioant aad the good faith olaimantiaan be deter-
lainedin the Btarmerspeoirled by House Bill 9, the
makrlallt of the question is 4vfdent. Sse for exaaplo
8eotlon (ff and Sootion (a) or House Bill 9, lu both or
whlah aeatlonr rights are granted to good faith alalmamtu
OOAtingsAt   UpOA there having bO4A A0 prior rilim by an
applicant to lease or purahase.
          Eouse Bill 9 do46 not attempt to define 4r pre-
aaribe what shall oonatitute a *prior liling by an appli-
eo.At".
          Me rind nothin& in Hoase Bill 9 nor in any
other law to indicate that the ~glslature with raapeot
to the aituatioa outlined by JQU pea, or haa intended to
make an exoeptionto the w4ll-4atabll4ha6rule that
priority in time gives priority .in right a8 between OOm-
petlng applloantaeven though the ext.ent of enah priority
be less than a full oalandtarday.
          In such oiroumstanota'weare, therafora,4om-
pelled to hold that the a~pl;oaAt, J. 8. BuC@; having
riled his applicationto P4,8464%~ hour4 and SY nfnptaa
before the good faith aLeSnaY&, J48e C. Lopezi,riled hi6
                                                          5’06




Ron. Baacom Gilea, Page 3



epplioatlon to purohase, must be oonsldered at?a prior
applioant K-ithinthe meaning of House Bill 9, and a8
auoh, 3. H. But8 ia entitle& to the rfghts afforded to
a prior applloent by the hat.
                               Yours very truly
                            ATTORNEY GENESIL OF   TXXhS




                                           Assistant
RElStbt